United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Toledo, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan T. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1126
Issued: September 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 19, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ February 20, 2007 nonmerit decision denying her request for merit
review. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over this
nonmerit decision. The Office’s most recent merit decision of record was a July 15, 1999
decision denying her recurrence of disability claim. Because more than one year has elapsed
between the last merit decision and the filing of this appeal, the Board lacks jurisdiction to
review the merits of this claim.1
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
This is the seventh appeal in the present case. In the first appeal,2 the Board affirmed the
Office’s finding that appellant had not sustained a recurrence of disability on or after June 3,
1993 due to her April 7, 1993 employment injury.3 In the second appeal,4 the Board again
affirmed the Office’s denial of appellant’s claim for a recurrence of disability on or after June 3,
1993 due to her April 7, 1993 employment injury. In these decisions, the Board found that the
medical reports of record, including the reports of Dr. Ted Barber, an attending Board-certified
neurologist, were not sufficient to establish her claim. In the third appeal,5 the Board affirmed
the Office’s refusal to reopen appellant’s case for further review of the merits pursuant to
5 U.S.C. § 8128(a).
In the fourth appeal,6 the Board issued a decision on January 26, 2004 affirming the
Office’s refusal to reopen appellant’s case for further merit review as her application was not
timely filed and failed to present clear evidence of error.7 On September 19, 2004 appellant
requested reconsideration of her claim and submitted an August 20, 2004 report of Dr. Barber.8
By decision dated November 16, 2004, the Office denied appellant’s request for further review
of the merits of her claim.

2

Docket No. 97-631 (issued October 2, 1998).

3

On April 7, 1993 appellant, then a 51-year-old letter carrier, sustained an employment-related acute lumbosacral
strain and a right knee strain. She stopped her limited-duty work and was terminated from the employing
establishment effective June 3, 1993. Appellant alleged that she sustained a recurrence of disability on June 3, 1993
due to her April 7, 1993 employment injury.
4

Docket No. 99-2541 (issued January 2, 2001).

5

Docket No. 01-2130 (issued May 23, 2002).

6

Docket No. 03-2088 (issued January 26, 2004).

7

The Board found that the reports of Dr. Barber submitted on reconsideration did not show clear evidence of
error in the Office’s prior decisions. In a February 19, 2003 report, Dr. Barber stated that appellant’s back pain was
proximately related to the April 7, 1993 employment injury. He noted that she reported no pain prior to April 7,
1993 and consistently complained of the same pain after that date and related it to the April 7, 1993 injury. In a
report dated March 19, 2003, Dr. Barber stated that appellant had sciatica, with aggravation by movement,
confirmed by a September 11, 2002 computerized tomography (CT) scan, which caused pain in her back and lower
extremities. He noted that appellant did not have such pain prior to April 7, 1993, but had it after that date.
Dr. Barber indicated that the April 7, 1993 injury was the direct cause of the sciatica.
8

In the August 20, 2004 report, Dr. Barber discussed appellant’s April 7, 1993 injury and stated, “After all those
treatments and further treatments [appellant] continued to have complaint of pain in the sciatic distribution on the
right. She did not have this pain prior to her fall and has only complained of the pain ever since her fall. Given
[appellant’s] report of injury and her physical findings of pain at the sciatic notch along with a prolonged H [r]eflex
on her EMG [electromyogram], it is my opinion and I think it is reasonable to conclude, that her pain and sciatica
are the direct and proximal result of the injury of April 7, 1993. That type of injury would result in those kinds of
objective findings of physical examination and EMG. In that the pain has gone on for over 10 years, it is my
opinion that the pain is now permanent. The objective evidence to cite to make the diagnosis lies in her EMG and
CT scanning which shows multilevel [facet] arthrosis affecting L1-2, L4-5 and L5-S1.”

2

In the fifth appeal,9 the Board issued an order setting aside the Office’s November 16,
2004 decision and remanded the case to the Office for proper assemblage of the case record. The
Board found that the record was missing certain documents including medical records before
mid 1993 and various Office and Board decisions. On remand the Office reassembled the case
record to include the relevant documents as requested by the Board. By decision dated
August 31, 2005, the Office reissued its November 16, 2004 decision, finding that appellant’s
September 2004 reconsideration request did not warrant further merit review of her case. In the
sixth appeal,10 the Board issued a decision on July 3, 2006 affirming the Office’s refusal to
reopen appellant’s case for further review of the merits pursuant to 5 U.S.C. § 8128(a). The facts
and circumstances of the case up to this point are set forth in the Board’s prior decisions and are
incorporated herein by reference.
In an October 6, 2006 letter, appellant, through her attorney, again requested
reconsideration of her claim. Appellant submitted a September 20, 2006 report in which
Dr. Barber indicated that he saw her on that date at which time she provided a description of the
April 7, 1993 employment injury and reported that she had been in constant pain since that time.
Dr. Barber stated:
“[Appellant] stated that she was unable to carry mail and return to work and was
given a job returning undeliverable mail. The job required her to do quite a bit of
twisting from side to side, which further irritated her pain. [Appellant] stated that
it is an irritating pain in the region of the sciatic nerves, and states that the return
to work caused recurrence of her original injury of 1993. She has tried treatment
since that time with no improvement. Given that [appellant] has identified this
injury as the causative injury for her pain and no other, I would conclude that is
the most likely explanation for her pain. The twisting and turning cause[d]
irritation of the injury.11
In a February 20, 2007 decision, the Office refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,12 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
9

Docket No. 05-620 (issued August 4, 2005).

10

Docket No. 05-1966 (issued July 3, 2006).

11

Appellant also submitted copies of Dr. Barber’s August 20, 2004 report and an undated factual statement that
she previously submitted to the Office.
12

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).

3

considered by the Office.13 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.14 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.15 The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.16
ANALYSIS
The Office accepted that appellant sustained an employment-related acute lumbosacral
strain and a right knee strain on April 7, 1993. She alleged a recurrence of disability on June 3,
1993 due to her April 7, 1993 employment injury. The Office denied appellant’s claim because
she did not submit sufficient medical evidence. By decision dated February 20, 2007, the Office
determined that her October 2006 reconsideration request did not entitle her to further merit
review of her case.
In support of her October 2006 reconsideration request, appellant submitted a
September 20, 2006 report of Dr. Barber who noted that appellant reported being in constant
pain since her April 7, 1993 employment injury and indicated that she attributed her claimed
recurrence of disability to her job duties, including twisting from side to side. Dr. Barber stated,
“Given that she has identified this injury as the causative injury for her pain and no other, I
would conclude that is the most likely explanation for her pain. The twisting and turning
cause[d] irritation of the injury.” The Board notes, however, that the submission of Dr. Barber’s
September 20, 2006 report would not require reopening of appellant’s claim because this report
is similar to previously submitted reports of Dr. Barber. In his September 20, 2006 report, as
well as his prior reports,17 Dr. Barber appeared to have based his opinion on the cause of
appellant’s continuing medical problems on her long-term pain complaints and her own assertion
that her claimed recurrence of disability was employment related.18
Appellant has not established that the Office improperly denied her request for further
review of the merits of its July 15, 1999 decision under section 8128(a) of the Act, because the
evidence and argument she submitted did not show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
13

20 C.F.R. § 10.606(b)(2).

14

20 C.F.R. § 10.607(a).

15

20 C.F.R. § 10.608(b).

16

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

17

Dr. Barber’s September 20, 2006 report is similar to his February 19, March 19, 2003 and August 20, 2004
reports which were previously considered by the Office. The Board notes that Dr. Barber’s September 20, 2006
report contains even less medical rationale regarding the cause of appellant’s continuing medical problems than his
prior reports.
18

Appellant also submitted copies of Dr. Barber’s August 20, 2004 report and an undated factual statement, but
these documents had previously been submitted and considered by the Office.

4

by the Office, or constitute relevant and pertinent new evidence not previously considered by the
Office.19
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
February 20, 2007 decision is affirmed.
Issued: September 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

See supra note 16 and accompanying text.

5

